Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 18 July 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My dearest friend
					Philadelphia 18 July 1821
				
				As Mary is much better to day I hasten to write you that the Letter of yesterday may not create unnecessary anxiety—After taking an Emetic she was so much relieved I found it useless to send for a Physician and had resolution sufficient to starve her notwithstanding her freting which produced the best possible effects—This morning the alarming hoarseness with the fever have entirely disappeared tho’ a short cough still continues which will  make it necessary for her to refrain from animal food for a day or two and then  I trust she will be entirely cured—Mr. Sergeant called yesterday morning. His Wife was supposed to about presenting him with another babe and he feared she would not be able to see me—He was very much gratified by the Address but said he had already   purchased it as a number of them had arrived from Washington and that had been looked for here with great impatience—it was published by Walsh the night before last who had printed some extracts from it with comments—of what nature I know not as I have not seen a paper—Mr. S. says we are about to have dreadful stormy times, and hints that he will not be in Washington next Winter—In the Evening he came with Miss Betsy to beg I would go and take Tea with Mrs. S. who found herself much better and I accompanied them and passed a very pleasant Evening—We had a variety of conversation but no politics and nothing very interesting—Mrs. Sergeants Mother came in with a Mrs. Biddle and another Lady whose name I did not know—Philadelphia is extremely dull as usual and I miss Mr. Connel very much who used to be so busy in his attentions when we have been here formerly—Tomorrow we propose to go on to New York and shall probably arrive there on Thursday: if I can I shall cross in the Packet to New London as it will save a long land journey and I think be of great service to Mary should she be thoroughly Sea sick.God Bless you give my love to Johnson and ever believe me your affectionate Wife
				
					L. C. Adams.
				
				
					Do  the Book of Sermons which Mr. Canning lent  a paper and send it home I left it in the drawing room—
				 
			